Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second rib” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 sets forth a second rib “proximate the disc face.” The disclosure does not adequately describe this because it is not shown, nor is it understood what would amount to proximate the disc face. Would a rib in the same radial plae as the valve hole be “proximate”? Would a rib extending from the drop well 119 be proximate? There is an insufficient description in the specification describing where this other rib would be relative to the disc face. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are indefinite because it is not clear what is meant by a wheel having a “tire pressure rating” as the claim sets forth. Specifically, wheels typically are not directly defined by a tire pressure rating. Instead, tires are defined by tire pressure ratings.
Claims 1 and 19 are indefinite because the wheel set forth in (a) and (b) is indefinitely vague. There are numerous issues with this indefinitely vague terminology: would this be a wheel in the form of a non-pneumatic tire? What would the disc / spoke structure be for this wheel? What are the metes and bounds of “similar size”? 
Claims 1 and 19 are indefinite because it is not clear whether “the wheel” referenced in “b)” has or does not have the rib.
Claim 2 is indefinite because in view of the inadequate description of the second rib, it is not clear what the metes and bounds are of “proximate the disc face.” It is thus not clear from the specification what would and would not be considered “proximate the disc face.” Particularly problematic is that “proximate” is a relative term and this term is not defined in the specification with reasonable clarity. 
Claim 3 is indefinite because the claim references “SAE J1865 brake standards” but the specification fails to provide context to what year is relied upon and what these standards are exactly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120286562 to Ono.

Regarding claim 1, Ono as best understood, discloses a wheel comprising: a disc face (as evident from Fig. 1); and a rim circumscribing the disc face (as evident from Fig. 1) and extending between the disc face and an open end thereof (as evident from Fig. 1), the rim including: a rib 13b extending radially inward from the rim (as evident from Fig. 1, 2a) and a rim section including the rib having a second moment of area configured to enable the wheel to have: a) a substantially similar load rating and/or tire pressure rating as a wheel of similar size without the rib (e.g. see [0068]); and b) a lower weight than the wheel of similar size ([0067]).

Regarding claim 9, Ono as best understood discloses the wheel of claim 1, wherein the rim section extends: a first distance from a centroid of the rib to the open end (i.e. substantially equal to the axial length of 131a) and a second distance substantially equal to the first distance from the centroid of the rib toward the disc face (wherein the second distance extends toward the disc face a distance substantially equal to the axial length of 131a).

Regarding claim 10, Ono as best understood discloses the wheel of claim 1, wherein the rim further comprises a tire side profile including: an open end flange 13a, a disc face flange (flange on the axially opposite side of the wheel from 13a), a first angle wall extending from the disc face flange toward the open end flange (i.e. forming a substantially 90 degree angle with a y-axis as evident from Fig. 1 showing both an x and y axis); a second angle wall extending from the open end flange toward the disc face flange (i.e. forming a substantially 90 degree angle with a y-axis as evident from Fig. 1 showing both an x and y axis); and a drop well connecting the first angle wall and the second angle wall (as evident from Fig. 1 wherein the y-axis intersects the drop well).

Regarding claim 19, Ono as best understood discloses a method for making a wheel comprising: at least one of forging, casting, or machining a wheel, ([0075]) the wheel having a disc face (as evident from Fig. 1): and a rim circumscribing the disc face (as evident from Fig. 1) and extending between the disc face and an open end thereof (as evident from Fig. 1), the rim including: a rib 13b extending radially inward from the rim (as evident from Fig. 1, 2a) and a rim section including the rib having a second moment of area configured to enable the wheel to have: a) a substantially similar load rating and/or tire pressure rating as a wheel of similar size without the rib (e.g. see [0068]); and b) a lower weight than the wheel of similar size ([0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono.

Regarding claims 4-8 and 12-16, Ono as best understood discloses the wheel of claim 1, but does not expressly disclose that a weight of the wheel is between 34 pounds to 39 pounds or 50 to 52 pounds or that the rib extends the claimed inches or the claimed moment of area. However, the claimed dimensions are ancillary features and the structure would perform no differently than the prior art given the dimension. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. It would have been obvious to one of ordinary skill in the art to achieve such weight with the motivation of achieving a balance between strength and weight in view of fuel consumption and durability requirements of the vehicle supported by the wheel. Examiner notes that the specification fails to provide criticality for these claimed dimensions. 

Regarding claim 17, Ono as best understood discloses the wheel of claim 12, wherein the rim section extends: a first distance from a centroid of the rib to the open end (i.e. substantially equal to the axial length of 131a) and a second distance substantially equal to the first distance from the centroid of the rib toward the disc face (wherein the second distance extends toward the disc face a distance substantially equal to the axial length of 131a).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of
US 5772288 to Cvijanovic.
Regarding claim 3, Ono as best understood discloses the wheel of claim 1, but does not expressly disclose that the wheel complies with SAE J1865 brake clearance standards. Cvijanovic discloses the general desire to maintain clearance between the rim and the brake assembly (col. 3, ln 34-37). It would have been obvious to one of ordinary skill in the art to meet such standards with the motivation of optimize heat dissipation and to increase the marketability of the wheel by complying with as many standards as possible. 

Claim(s) 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of US 20150217599 to Zehnder et al. (“Zehnder”).

Regarding claim 11, Ono as best understood discloses the wheel of claim 4, wherein the wheel is formed from an aluminum alloy (see [0123]) but does not expressly set forth a 6xxx aluminum alloy. Zehnder discloses such (2nd to last sentence of [0060]). It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of achieving light weight yet durable material for the rim. 

Regarding claim 18, Ono as best understood discloses the wheel of claim 12, wherein the wheel is formed from an aluminum alloy (see [0123]) but does not expressly set forth a 6xxx aluminum alloy. Zehnder discloses such (2nd to last sentence of [0060]). It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of achieving light weight yet durable material for the rim. 

Regarding claim 20, Ono as best understood discloses method of claim 19, wherein the rim further comprises a tire side profile including: an open end flange 13a, a disc face flange (flange on the axially opposite side of the wheel from 13a), a first angle wall extending from the disc face flange toward the open end flange (i.e. forming a substantially 90 degree angle with a y-axis as evident from Fig. 1 showing both an x and y axis); a second angle wall extending from the open end flange toward the disc face flange (i.e. forming a substantially 90 degree angle with a y-axis as evident from Fig. 1 showing both an x and y axis); and a drop well connecting the first angle wall and the second angle wall (as evident from Fig. 1 wherein the y-axis intersects the drop well) and wherein the wheel is formed from an aluminum alloy (see [0123]) but does not expressly set forth a 6xxx aluminum alloy. Zehnder discloses such (2nd to last sentence of [0060]). It would have been obvious to one of ordinary skill in the art to incorporate such material with the motivation of achieving light weight yet durable material for the rim. 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3799618 to Martinoli.
Regarding claim 1, Martinoli as best understood, discloses a wheel comprising: a disc face: and a rim circumscribing the disc face (as evident from Fig. 4) and extending between the disc face and an open end thereof (as evident from Fig. 4), the rim including: a rib 22a extending radially inward from the rim (as evident from Fig. 4) and a rim section including the rib having a second moment of area configured to enable the wheel to have: a lower weight than the wheel of similar size (namely a wheel with weights attached in one of the embodiments that lacks 22a). Martinoli does not expressly disclose that rim section is configured to enable the wheel to have a substantially similar load rating and/or tire pressure rating as a wheel of similar size without the rib. However, it would have been obvious to one of ordinary skill in the art to incorporate the weight carrying flanges independent of wheel load such that the hauling capacity of the supporting vehicle is not affected by the use or non-use of the various embodiments of using balancing wheel weights. 
Regarding claim 2, Martinoli as best understood, discloses the wheel of claim 1 further including a second rib (i.e. 22a on the left as viewed in Fig. 4; e.g. see col. 3, ln 46-49).
Additional prior art: US 5350220 to Atwell, Jr. (“Atwell”) discloses multiple inwardly extending flanges from the rim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617